M A N D A T E
TO THE COUNTY COURT AT LAW NO. 4 of WILLIAMSON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 12th day of February,
2015, the cause upon appeal to revise or reverse your judgment between

HILARIO VILLANUEVA AND GRACIELA                                                        Appellants,
VILLANUEVA,
                                                v.
DEUTSCHE BANK NATIONAL TRUST                                                             Appellee.
COMPANY AS TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE
MORGAN STANLEY ABS CAPITAL I
INC TRUST 2003-NC10, MORTGAGE
PASS THROUGH CERTIFICATES
SERIES 2003-NC10
CAUSE NO. 13-13-00393-CV                                                 (Tr.Ct.No. 12-1551-CC4)

was determined; and therein our said Court made its order in these words:

                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,

concludes that the judgment of the trial court should be affirmed.         The Court orders the

judgment of the trial court AFFIRMED. Costs of the appeal are adjudged against appellant.

       We further order this decision certified below for observance.

February 12, 2015.


                                           

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the
Thirteenth District of Texas, in this behalf, and in all things have it duly recognized, obeyed and
executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal thereof
affixed, at the City of Edinburg, Texas this 28th day of April, 2015.




                                                     Dorian E. Ramirez, CLERK